Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Jenni Moen on Sept 30, 2021.

In the Claims:
Claim 4 – Cancelled
Claim 18- Cancelled
Claim 15 (Currently Amended).
A method performed by an application server, the method comprising:
−             sending, to a broadcast/multicast server for a communication network, a request to establish a broadcast/multicast bearer in the communication network; and
−             before any determination that resources have been configured for the broadcast/multicast bearer in a radio access network of the communication network, receiving, from the broadcast/multicast server, a response message comprising an indication that the allocation of the resources associated with the broadcast/multicast bearer has been initiated and is ongoing.
 

	Claim 30 (Currently Amended).

A broadcast/multicast server, comprising:
all  the steps of claim 1; and
- power supply circuitry configured to supply power to the broadcast/multicast
server.
Claim 34 (New) The method of claim 9, wherein the information
message comprises a bitmap, the bitmap comprising a subset of multiple bits to indicate that the allocation of the resources associated with the broadcast/multicast bearer failed, with each of the multiple bits of the subset indicating a respective reason for the failure.
Claim 35 (New). The method of claim 23, wherein the information message comprises a bitmap, the bitmap comprising a subset of multiple bits to indicate that the allocation of the resources associated with the broadcast/multicast bearer failed, with each
of the multiple bits of the subset indicating a respective reason for the failure.



Reason for Allowance
3.	Claims 1,  9-11, 15,  22-26, 30 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of Shan et al. (US 2019/0174270) and Chang et al. (US 0166617) does not disclose or render obvious the  amended claims 1, 15 and 30.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.